[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-10014                ELEVENTH CIRCUIT
                                   Non-Argument Calendar            DECEMBER 15, 2010
                                 ________________________               JOHN LEY
                                                                         CLERK
                          D.C. Docket No. 3:09-cr-00088-HLA-MCR-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                           Plaintiff - Appellee,

                                           versus

ERIC SOUTHERS,

lllllllllllllllllllll                                            Defendant - Appellant.


                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                     (December 15, 2010)

Before TJOFLAT, HULL and ANDERSON, Circuit Judges.

PER CURIAM:

         William Folsom, appointed counsel for Eric Southers in this direct criminal
appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Southers’ conviction and

sentence are AFFIRMED.




                                         2